EXHIBIT 10.1

FIRST AMENDMENT TO THE

GENTIVA HEALTH SERVICES, INC.

2005 NONQUALIFIED RETIREMENT PLAN

WHEREAS, Gentiva Health Services, Inc. (the “Company”) maintains the Gentiva
Health Services, Inc. 2005 Nonqualified Retirement Plan (the “Plan”); and

WHEREAS, Section 10.3 provides that the Benefits Committee may amend the Plan
from time to time, to the extent that the amendment does not result in increased
costs to the Company; and

WHEREAS, the Benefits Committee wishes to amend the Plan to merge the portion of
the Gentiva Health Services, Inc. Per Diem Associate Nonqualified Retirement and
Savings Plan which includes all Amounts Deferred after December 31, 2004 into
the Plan as of May 1, 2008;

NOW THEREFORE, the Plan is amended as follows:

FIRST

Section 1.1 is hereby amended in its entirety to read as follows:

1.1 Background. The Gentiva Health Services, Inc. Nonqualified Retirement and
Savings Plan (“Prior Plan”) was established effective March 15, 2000, and was
most recently amended and restated in its entirety effective January 1, 2003. To
comply with new Code section 409A, the Prior Plan was divided into two plans
effective November 1, 2007 in a spin-off transaction—(1) the continuing portion
of the Gentiva Health Services, Inc. Nonqualified Retirement and Savings Plan
(the “Grandfathered Plan”), which includes all Amounts Deferred before
January 1, 2005, except for after-tax deferrals (and earnings on such amounts)
and (2) this Plan, the Gentiva Health Services, Inc. 2005 Nonqualified
Retirement Plan (the “Plan”), which includes all Amounts Deferred after
December 31, 2004 and all after-tax deferrals (and earnings on such amounts),
including after-tax deferrals made before January 1, 2005 under the Prior Plan.
Effective May 1, 2008, the portion of the Gentiva Health Services, Inc. Per Diem
Associate Nonqualified Retirement and Savings Plan (the “Per Diem Plan”) which
includes all Amounts Deferred after December 31, 2004 was merged into this Plan
and the portion of the Per Diem Plan which includes all Amounts Deferred before
January 1, 2005 was merged into the Grandfathered Plan. The Per Diem Plan ceased
to exist as a separate plan after April 30, 2008 and any amounts designated to
provide benefits under the Per Diem Plan were transferred to the Rabbi Trust
Under the Gentiva Health Services, Inc. Nonqualified Retirement and Savings
Plan.



--------------------------------------------------------------------------------

SECOND

Section 2.16 is hereby amended in its entirety to read as follows:

2.16 Employee means a (i) full-time, regular employee or (ii), effective on and
after May 1, 2008, “per diem” employee of a Participating Employer who is
designated as such on the books and records of the Participating Employer, as
determined by the Plan Administrator.

THIRD

Section 3.1(a) is hereby amended in its entirety to read as follows:

(a) All participants in the Prior Plan as of the Effective Date shall become
Participants hereunder as of the Effective Date. All active participants in the
Gentiva Health Services, Inc. Per Diem Associate Nonqualified Retirement and
Savings Plan as of April 30, 2008 shall become Participants hereunder as of
May 1, 2008; provided, however, that such “per diem” Participants shall not be
eligible to receive Company or Participating Employer Contributions under
Section 4.2.

FOURTH

Section 3.1(b) is hereby amended in its entirety to read as follows:

(b) On and after the Effective Date, Highly Compensated Employees (i) who are
age twenty-one (21) or older; (i) who have completed one hour of service with a
Participating Employer; (iii) who are employed by a Participating Employer on or
after the Effective Date; (iv) who did not participate in the Prior Plan or in
the Gentiva Health Services, Inc. Per Diem Associate Nonqualified Retirement and
Savings Plan; and (v) who are designated by the Plan Administrator as eligible
to participate in the Plan, shall become eligible to make salary deferral
contributions under Section 4.1 as of the first day of the first payroll period
of the calendar month occurring on or after the date the Employee satisfies such
eligibility requirements; provided, however, that such Highly Compensated
Employees shall not be eligible to receive Matching Contributions under
Section 4.2(a) until they have completed six (6) months of service with a
Participating Employer. Notwithstanding the preceding provisions of this
Section 3.1(b), a Highly Compensated Employee who is designated as a “per diem”
employee on the books and records of the Participating Employer shall not be
eligible to receive Company or Participating Employer Contributions under
Section 4.2.

 

2



--------------------------------------------------------------------------------

FIFTH

Section 3.2 is hereby amended in its entirety to read as follows:

3.2 Participation. To participate in the Plan, an eligible Highly Compensated
Employee must enroll in the Plan, regardless of whether the Employee elects to
make salary deferral contributions to the Plan. If an Employee fails to enroll
in the Plan, the Plan Administrator shall nevertheless enroll the Employee in
the Plan. Enrollment in the Plan is required in order for the Employee to be
eligible to receive profit sharing contributions hereunder (which are available
to Participants even if the Participant does not make any salary deferral
contributions under the Plan, except as otherwise provided in Section 3.1(b)
with respect to Participants who are designated as “per diem” employees on the
books and records of a Participating Employer). Participants may enroll in the
Plan in any format acceptable to the Plan Administrator, including, but not
limited to, paper, facsimile, electronic record or voice response record.
Participants who enrolled in the Prior Plan or the Gentiva Health Services, Inc.
Per Diem Associate Nonqualified Retirement and Savings Plan shall be deemed to
be enrolled hereunder, and, except as otherwise provided herein, any elections
under the Prior Plan or the Gentiva Health Services, Inc. Per Diem Associate
Nonqualified Retirement and Savings Plan shall continue to apply under this Plan
until changed in accordance with the terms of this Plan.

SIXTH

Section 4.2(a)(1) is hereby amended in its entirety to read as follows:

(1) The Participating Employer may match a Participant’s pre-tax and/or
after-tax salary deferrals up to six percent (6%) of the Participant’s Total
Compensation. The amount of the match, if any, will be announced each year and
allocated to the Participant’s Matching Contribution Account. Notwithstanding
the preceding provisions of this Section 4.2(a)(1), Participants who are
designated as “per diem” employees on the books and records of a Participating
Employer shall not be eligible to receive matching contributions under this
Section 4.2(a).

SEVENTH

Section 4.2(b)(1) is hereby amended in its entirety to read as follows:

(1) The Participating Employer may also choose to make a profit sharing
contribution, in addition to, or in lieu of, a matching contribution. If the
Participating Employer makes a profit sharing contribution, only Participants
employed by the Participating Employer on the last day of the Plan Year who have
completed one thousand (1,000) Hours of Service during the Plan Year shall be
eligible to receive an allocation from such profit sharing contribution.

 

3



--------------------------------------------------------------------------------

Notwithstanding the preceding provisions of this Section 4.2(b)(1), Participants
who are designated as “per diem” employees on the books and records of a
Participating Employer shall not be eligible to receive profit sharing
contributions under this Section 4.2(b).

EIGHTH

The effective date of this First Amendment shall be May 1, 2008.

IN WITNESS WHEREOF, the Benefits Committee hereby adopts this First Amendment to
the Gentiva Health Services, Inc. 2005 Nonqualified Retirement Plan.

 

BENEFITS COMMITTEE

 

John Potapchuk

 

Doug Dahlgard

 

Kevin Marrazzo

 

Brian Silva

 

4